 In the Matter of JACOB SCHMIDT BREWING COMPANY, TIIEO. HAMMBREWING CO., YOERG BREWING COMPANY INC.andINTERNATIONALUNION OF UNITED BREWERY, FLOUR, CEREAL, AND SOFT DRINK WORK-ERS OF AMERICA, LOCAL UNIONS Nos. 97, 214, AND 343Case No. 18-R-955SUPPLEMENTALDECISIONANDAMENDED CERTIFICATION OF REPRESENTATIVESJune 5, 1945On January 2, 1945, an election by secret ballot was conducted underthe direction of Board agents, among employees of Jacob Schmidt Brew-ing Company, Theo. Hamm Brewing Co., and Yoerg Brewing Company,Inc.,herein called the Companies, in the unit found appropriate in aDecision and Direction of Election in the above matter, issued by the Boardon July 21, 1944.1 On January 10, 1945, in accordance with the Decisionand Direction of Election and the desires of the voters as expressed in thesaid election, the Board certified International Union of United Brewery,Flour, Cereal, and Soft Drink Workers of America, Local Unions Nos. 97,214 and 343, herein called the Brewery Workers, as the exclusive bargain-ing representative of all production, maintenance, and distribution employ-ees of the Companies, excluding firemen, engineers, machinists, electricians,millwrights,painters, carpenters, garagemechanics, steamfitters andplumbers, clerical employees, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action.Thereafter, on May 19, 1945, the Brewery Workers, the Companies, andLocal #993, International Brotherhood of Teamsters,Warehousemen &Helpers of America, A F. of L.,2 herein called the Teamsters, moved theBoard to amend its Certification in accordance with an agreement signed1 57 N L. R B. 548 The election was conducted pursuant to a Supplemental Decision and SecondDirection of Election issued by the Board on December 16, 19442 Intervenor herein.a62 N. L. R.B., No. 21.144 JACOB SCHMIDT BREWING COMPANY145March 22, 1945, by all parties hereto and by the representative of a Gov-ernor's Committee. The agreement provides that all truck drivers and help-ers and all employees in the outside yard crew, loading or unloading rail-road cars when merchandise or empties must be hauled in trucks, and allemployees engaged in customary outside yard work should be excludedfrom the appropriate unit, but that employees employed inside the brewerybuilding who may handle material or empties hauled by trucks to the build-ings, or such employees as may be used to handle materials, empties orbrewery products loaded directly from the buildings into railroad cars orunloaded directly into the buildings from railroad cars, should remain inthe appropriate unit. Inasmuch as the Brewery Workers have ceded juris-diction over the employees which the motion would exclude from the unit,and all parties are in agreement as to the cession, the motion is herebygranted.AMENDED CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Union of United Brewery,Flour, Cereal, and Soft Drink Workers of America, Local Unions Nos. 97,214 and 343, has been designated and selected by a majority of all produc-tion,maintenance, and distribution employees of Jacob Schmidt BrewingCompany, Theo. Hamm Brewing Co., and Yoerg Brewing Company, Inc.,all of St. Paul, Minnesota, excluding firemen, engineers, machinists, elec-tricians,millwrights, painters, carpenters, garage mechanics, steamfitters,and plumbers, clerical employees and all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, and excludingalso all truck drivers and helpers, and all employees in the outside yardcrew, loading or unloading railroad cars when merchandise or empties mustbe hauled in trucks, and all employees engaged in customary outside yardwork, but not excluding any employees employed inside the brewery build-ings who may handle material or empties hauled by trucks to the buildings,or such employees as may be used to handle materials, empties or breweryproducts loaded directly from the buildings into railroad cars or unloadeddirectly into the buildings from railroad cars, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a) ofthe Act, the said organization is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of employment.